DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are amended. Claim 1 is an independent claim. Claims 1-16 are currently examined on the merits.
Claim Objections
Claims 7-15 are objected to because of the following informalities:  
Claims 7-15 recite “…plurality of divided graphite members which are obtained by vertically dividing a graphite crucible which supports a quartz crucible …” which should read “…plurality of divided graphite members which are obtained by vertically dividing [[a]] the graphite crucible which supports [[a]] the quartz crucible …” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites "...the quartz crucible having a maximum operating silicon melt level and a minimum operating silicon melt level…", which is not disclosed in the specification as originally filed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al (US 20060016389 A1, “Holder”) in view of Yasuo Ohama (US 20060236916 A1, “Ohama”) and Kudo et al (JP 2000016893 A, “Kudo”).
Regarding claim 1, Holder (entire document) teaches a graphite susceptor 9 (including a base 11 and supports 13) for supporting a crucible (crucible-supporting pedestal) that is attached to a single crystal pulling-up apparatus using a Czochralski process (0005, 0006, 0011, 0032, 0033, 0040), and supports the members/supports 13 of the graphite susceptor 9 (divided by splits 19) (a plurality of divided graphite members) which are obtained by vertically dividing a graphite crucible (susceptor) which supports a quartz/vitreous crucible (0003, 0005, 0006, 0027, 0032, 0033), the crucible-supporting pedestal (base 11) having a curved/ concave retainer portion 17 (fitting recess portion) into which the plurality of divided graphite members (supports 13 of the susceptor 9) are fittable (figs 4-7 and 9-12, 0005, 0006, 0011 and 0033), wherein an opening edge of the fitting recess portion (retainer portion) is formed such that a contact area between the opening edge and the plurality of divided graphite members (supports 13) is provided at a position higher than a surface of an inner surface of the quartz crucible 101/201/301 (figs 4-7 and 9-12, 0027, 0032, 0036 and 0040).
Holder teaches a silicon melt for pulling the silicon crystal (0012 and 0032), and the quartz crucible has a maximum operating melt level (0030, 0033, 0034, claims 6-8, 23, 27-29 and 33). Also “a minimum operating melt level” is reasonably expected in Holder because the silicon melt in the quartz crucible is for pulling the silicon crystal, for example, after ending the pulling of the silicon crystal, a remining melt level in the quartz crucible can be considered as the minimum operating melt level of the quartz crucible. Furthermore it is a know practice that a quartz crucible has an initial operating silicon 
Holder/Ohama teaches the remaining (the minimum operating) silicon melt as addressed above, but does not explicitly teach the remaining (the minimum operating) silicon melt is solidified. However it is a known practice that remaining molten liquid is solidified to get a solidified product of the liquid/melt after pulling a crystal as taught by Kudo (abstract). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Holder/ Ohama per teachings of Kudo in order to enable the crucible to be used without breakage for pulling single crystals (Kudo abstract). As addressed above, Holder/ Ohama /Kudo teaches the structural elements including the contact area between the opening edge and the plurality of divided graphite members being provided at a position higher than a surface of an inner surface of the quartz crucible, the maximum operating silicon melt level and the minimum operating silicon melt level, similar to the instantly claimed. Therefore it is reasonably expected that the contact area between the opening edge and the plurality of divided graphite members is provided at a position higher than the minimum operating silicon melt level such that a force, which is applied to the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it is noted that the instant claims are apparatus claims, and the courts have ruled that expressions relating an apparatus to the contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claims, consult Ex parte Thibault, 164 USPQ 666, 667 (Bd. App, 1969). ln re Young (25 U.S.P.Q. 69, 71 (CCPA 1935)) and ln re Rishoi (94 U.S.P.Q. 71,73 (CCPA 1952)). Also, it well-established that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See MPEP 2144.04 IV.
Regarding claims 2, 3, 4, 5 and 6, Holder/ Ohama /Kudo teaches a depth of the inner portion of the base 11 (fitting recess portion) having a certain value (Holder figs 1, 4, 6, 9 and 11), a thickness at a position in the plurality of divided graphite members which corresponds to a center of a bottom portion of the graphite supports 13 (graphite crucible) having a certain value (Holder figs 6, 7, 9-11), a thickness at a center of a In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Furthermore, it well-established that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” See MPEP 2144.04 IV.
Regarding claim 7, Holder Holder/ Ohama /Kudo teaches quartz crucible-supporting device comprising the crucible-supporting pedestal which supports the plurality of divided graphite members as addressed in claim 1 above, and the plurality of divided graphite members (plural supports 13) which are obtained by vertically dividing a graphite crucible which supports a quartz crucible (Holder figs 6, 7, 9-12).
Regarding claims 8, 9, 10, 11, 12, 13, 14 and 15, Holder/ Ohama /Kudo teaches quartz crucible-supporting device comprising the crucible-supporting pedestal which supports the plurality of divided graphite members, and the plurality of divided graphite members (plural supports 13) which are obtained by vertically dividing a graphite In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Holder/ Ohama /Kudo teaches all of the limitation including a method for producing a silicon single crystal that uses a quartz crucible and the quartz crucible-supporting device which supports the quartz crucible (Holder 0027 and 0032).
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive because the arguments do not apply to new combination of the references being used in the current rejection provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUA QI/Primary Examiner, Art Unit 1714